[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               JUNE 15, 2007
                               No. 06-15895                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                   D. C. Docket No. 05-00035-CR-001-HL-5

UNITED STATES OF AMERICA,


                                                    Plaintiff-Appellee,

                                    versus

KEITUS LEO HURT,

                                                    Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                                (June 15, 2007)

Before ANDERSON, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     Keitus Leo Hurt (“Hurt”) appeals his convictions for possession of cocaine
in violation of 21 U.S.C. § 844(a); use of a place for the purpose of distributing a

substance containing cocaine base in violation of 21 U.S.C. § 856(a)(1) and (b);

and possession with the intent to distribute more than 50 grams of a substance

containing cocaine base in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A). Hurt

argues that there was insufficient evidence to allow a rational fact finder to

conclude that the beyond-a-reasonable-doubt standard had been met. Upon de

novo review, and after reviewing the briefs and record, we find that there was more

than sufficient evidence for a reasonable jury to find Hurt guilty of the crimes with

which he was charged. The testimony of Adam Hill, the only passenger in the car

when Hurt was arrested, and the testimony of Connie Simms, Hurt’s former

girlfriend who resided at the home where police found drugs that Hurt had stashed,

both support the verdict. Moreover, the jury could have found Hurt’s testimony in

his own defense incredible. Accordingly, we affirm the convictions.

      AFFIRMED.




                                           2